Citation Nr: 1725477	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for a left hip arthroplasty with residuals, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2017, the Veteran testified at an in-person hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded for further development by the RO before a decision may be made on the merits.

The Board recognizes that the Veteran has a current disability of residuals from a left hip replacement.  The Veteran contends that these residuals, and the hip replacement itself, are secondary to his service-connected left knee disability.  Notably, a June 2008 private medical opinion from his treating orthopedic surgeon stated that the Veteran's in-service injury that resulted in the service connection of his left knee disability caused the early development of degenerative osteoarthritis of the left hip.  However, the 2008 private opinion does not provide supporting rationale for its conclusion.  The Veteran attended VA examinations in September 2007 and December 2007.  The December 2007 VA examiner provided the opinion that "it is less likely than not that his left hip condition is secondary to his left knee condition."  The examiner provided the rationale that his hip injury was to the distal left thigh and knee area rather than the proximal left thigh and hip region.  He indicated that the calcifications and exostosis were not of his hip region but mid and distal left thigh.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310 (b).

The December 2007 VA examiner did not provide an opinion that addresses whether the Veteran's left hip disability was aggravated by his service-connected left knee disability.  Therefore, the Board finds the December 2007 opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the examiner does not address the Veteran's contention that his altered gait has caused his left hip problem.  As such, a supplemental VA opinion should be obtained which addresses aggravation and the Veteran's contention as to etiology.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who wrote the December 2007 opinion or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  If necessary for an adequate opinion, the examiner may obtain another examination of the Veteran.  The examiner must review the entire record and consider the Veteran's lay statements, specifically the Veteran's complaint that his left knee disability caused him to alter his gait, causing his current disability, as well as the June 2008 private medical opinion.  The examiner is asked to opine:

(i.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left hip disability is due to service, to include in-service injury that resulted in service-connected left knee disability.  Rationale should be provided for the opinion proffered.  In providing the requested rationale, the examiner should reconcile the June 2008 private medical opinion.

(ii.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left hip disability (a) is proximately due to or caused by his service-connected left knee disability OR (b) is or has been aggravated (worsened beyond the natural progression) by his service-connected left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




